Response to Petition eor Re-hearing by
Judge Williams :
Ball became Engleman’s security in a note for $2034.10 to Gentry wbo assigned it to Me James wbo brought suit on it in tbe Boyle Circuit Court against Ball and bis principal.
Ball desiring to secure himself and having cause of ment sued Engleman in equity in the Lincoln Circuit Court for indemnity and to compel him to discharge said debt and •obtained an attachment.
The original process was executed on Engleman in Lincoln county and the attachment levied on property there.
Engleman demurred and answered controverting the causes •of attachment and the justice of the demand, but did not deny that Ball was his security.
His demurrer is predicated upon the allegation in the petition that Me James had brought suit upon the note in Boyle county. This suit was simply for a recovery of a common law judgment -on the note and brought in that county probably because Ball may have lived there or that he or the principal was caught there and actually served with process; but however this may be, Me James sought no auxilliary remedy by attachment, but the security for his own indemnity, as he may under the provisions of our statutes, brought an original suit in Lincoln to compel his principal to discharge said debt or indemnify him and as auxilliary to this original suit he sought and obtained an attach- ■ ment. As Engleman was served with process in Lincoln county, *50that court bad jurisdiction of both his person and property and properly held it responsible to the securities claim.

Bradleys, for appellant.


Durham, for appellee.